                                             Case 2:20-cv-00696-JCM-EJY Document 23
                                                                                 24 Filed 08/25/20
                                                                                          09/09/20 Page 1 of 2



                                         1   John Bragonje, Bar No. 9519
                                             Justin Henderson, Bar No. 13349
                                         2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                         3   Las Vegas, NV 89169
                                             Tel: 702.949.8200
                                         4   E-mail: JBragonje@lrrc.com
                                             E-mail: JHenderson@lrrc.com
                                         5
                                             Attorneys for Plaintiff Consolidated Electrical
                                         6   Distributors, Inc. d/b/a Sun Valley Electric Supply Co.
                                         7                             UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF NEVADA
                                         8
                                             Consolidated Electrical Distributors, Inc.       Case No.: 2:20-cv-00696-JCM-EJY
                                         9   d/b/a Sun Valley Electric Supply Co., a
                                             Delaware corporation,
3993 Howard Hughes Parkway, Suite 600




                                        10                                                    JOINT MOTION AND PROPOSED
                                                      Plaintiff,                              ORDER FOR THIRD EXTENSION OF
                                        11                                                    TIME TO FILE OPPOSITION TO
                                             v.                                               AND REPLY IN SUPPORT OF
                                        12                                                    DEFENDANTS’ MOTION TO
                                             Coral Academy, a Nevada public charter           DISMISS (ECF NO. 16)
Las Vegas, NV 89169




                                        13   school; DC Building Group LLC, a Nevada
                                             limited liability company; Parnell Electric,
                                        14   LLC, a Nevada limited liability company;
                                             Foster Allen Parnell, an individual; Jennifer
                                        15   Parnell, an individual; Ohio Casualty
                                             Insurance Company, a New Hampshire
                                        16   corporation; Travelers Casualty and Surety
                                             Company of America, a Connecticut
                                        17   corporation, inclusive,
                                        18            Defendants.
                                        19

                                        20            Plaintiff Consolidated Electrical Distributors, Inc. d/b/a Sun Valley Electric Supply
                                        21   Co. (“Plaintiff”) and Defendants Coral Academy, DC Building Group LLC, and Travelers
                                        22   Casualty and Surety Company of America (collectively, “Defendants”) hereby stipulate to a
                                        23   30-day extension of the deadlines to file (1) an opposition to Defendants’ Motion to Dismiss
                                        24   (“Motion”) and (2) a reply in support of the Motion. Defendants filed their Motion on July
                                        25   10, 2020. See ECF No. 16. The parties stipulated to extend the filing deadlines twice before,
                                        26   most recently to September 4, 2020 for Plaintiff’s opposition and to two weeks thereafter for
                                        27   Defendant’ reply. ECF Nos. 19 (“First Stipulation”), 20 (“Second Stipulation”). The Court
                                        28   granted both stipulations. ECF Nos. 21–22.
                                             112104202.1
                                             Case 2:20-cv-00696-JCM-EJY Document 23
                                                                                 24 Filed 08/25/20
                                                                                          09/09/20 Page 2 of 2



                                         1            The parties filed the First Stipulation on July 20, 2020, seeking an extension to allow

                                         2   for meaningful settlement discussions. See ECF No. 19 (also citing a personal emergency

                                         3   experienced by Plaintiff’s counsel). The parties filed the Second Stipulation nine days later,

                                         4   realizing that additional time was required to schedule and engage in the settlement discussions.

                                         5   See ECF No. 20.

                                         6            Since then, the parties have exchanged multiple offers with one another and continue

                                         7   working towards an agreeable resolution for each party. While a settlement has not yet been

                                         8   reached, the parties request a 30-day extension to allow for the settlement discussions to be

                                         9   completed in light of the progress already made towards settlement and the parties’ earnest
3993 Howard Hughes Parkway, Suite 600




                                        10   belief that this matter may be resolved through their negotiations. Thus, per the instant

                                        11   stipulation, Plaintiff shall have through Monday, October 5, 2020 to file its opposition, and

                                        12   Defendants shall have two weeks from the date of the filing of the opposition to file a reply.
Las Vegas, NV 89169




                                        13            IT IS SO AGREED AND STIPULATED.
                                        14   DATED this 25th day of August, 2020              DATED this 25th day of August, 2020
                                        15    THE ALLISON LAW FIRM CHTD.                       LEWIS ROCA
                                                                                               ROTHGERBER CHRISTIE LLP
                                        16

                                        17    By: /s/ Noah G. Allison                          By: /s/ John Bragonje
                                              Noah G. Allison, Bar No. 6202                    John Bragonje, Bar No. 9519
                                        18    3191 East Warm Springs Road                      Justin Henderson, Bar No. 13349
                                              Longford Plaza East, Building 13                 3993 Howard Hughes Parkway, Suite 600
                                        19    Las Vegas, NV 89120                              Las Vegas, NV 89169
                                              Tel.: 702.933.4444                               Tel.: 702.949.8200
                                        20    noah@allisonnevada.com                           jbragonje@lrrc.com
                                                                                               jhenderson@lrrc.com
                                        21    Attorneys for Defendants DC Building
                                              Group, LLC, Coral Academy, and                   Attorneys for Plaintiff Consolidated
                                        22    Travelers Casualty and Surety Co. of             Electrical Distributors, Inc. d/b/a Sun
                                              America                                          Valley Electric Supply Co.
                                        23

                                        24
                                                                                             IT IS SO ORDERED:
                                        25

                                        26                                                   UNITED STATES DISTRICT JUDGE
                                        27                                                              September 1, 2020
                                                                                             DATED:
                                        28
                                             112104202.1
                                                                                               -2-
